 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT TACOMA

 8
         KENNETH R. H.,
 9                                                        CASE NO. 2:19-CV-1384 – DWC
                                   Plaintiff,
10                                                        ORDER REVERSING AND
                    v.                                    REMANDING DEFENDANT’S
11                                                        DECISION TO DENY BENEFITS
         COMMISSIONER OF SOCIAL
         SECURITY,
12
                                   Defendant.
13

14
            Plaintiff filed this action, pursuant to 42 U.S.C. § 405(g), for judicial review of
15
     Defendant’s denial of Plaintiff’s application for disability insurance benefits (“DIB”). Pursuant
16
     to 28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73 and Local Rule MJR 13, the parties
17
     have consented to have this matter heard by the undersigned Magistrate Judge. See Dkt. 4.
18
            After considering the record, the Court concludes the Administrative Law Judge (“ALJ”)
19
     erred when he improperly discounted Plaintiff’s testimony. The ALJ’s error is therefore harmful,
20
     and this matter is reversed and remanded pursuant to sentence four of 42 U.S.C. § 405(g) to the
21
     Commissioner of the Social Security Administration (“Commissioner”) for further proceedings
22
     consistent with this Order.
23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 1
 1                                FACTUAL AND PROCEDURAL HISTORY

 2          On February 6, 2015, Plaintiff filed an application for DIB, alleging disability as of July

 3 31, 2003. See Dkt. 8, Administrative Record (“AR”) 15. The application was denied upon initial

 4 administrative review and on reconsideration. See AR 15. A hearing was held before ALJ C.

 5 Howard Prinsloo on January 31, 2018. See AR 15. In a decision dated July 2, 2018, the ALJ

 6 determined Plaintiff to be not disabled. See AR 26. Plaintiff’s request for review of the ALJ’s

 7 decision was denied by the Appeals Council, making the ALJ’s decision the final decision of the

 8 Commissioner. See AR 14; 20 C.F.R. § 404.981, § 416.1481.

 9          In the Opening Brief, Plaintiff maintains the ALJ erred by improperly: (1) considering the

10 medical opinion evidence; (2) considering Plaintiff’s testimony; and (3) forming Plaintiff’s

11 residual functional capacity (“RFC”). Dkt. 12. Plaintiff requests the Court remand this matter for

12 an award of benefits. Dkt. 12.

13                                      STANDARD OF REVIEW

14          Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of

15 social security benefits if the ALJ’s findings are based on legal error or not supported by

16 substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th

17 Cir. 2005) (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999)).

18                                            DISCUSSION

19          I.     Whether the ALJ properly considered the medical opinion evidence.

20          Plaintiff argues the ALJ erred by “sweepingly assigning little weight to opinions of

21 treating and examining physicians.” Dkt. 12, p. 3.

22          In assessing an acceptable medical source, an ALJ must provide “clear and convincing”

23 reasons for rejecting the uncontradicted opinion of either a treating or examining physician.

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 2
 1 Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995) (citing Pitzer v. Sullivan, 908 F.2d 502, 506

 2 (9th Cir. 1990)); Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988). When a treating or

 3 examining physician’s opinion is contradicted, the opinion can be rejected “for specific and

 4 legitimate reasons that are supported by substantial evidence in the record.” Lester, 81 F.3d at

 5 830-831 (citing Andrews v. Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995)); Murray v. Heckler,

 6 722 F.2d 499, 502 (9th Cir. 1983). The ALJ can accomplish this by “setting out a detailed and

 7 thorough summary of the facts and conflicting clinical evidence, stating his interpretation

 8 thereof, and making findings.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citing

 9 Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)).

10          The record includes a number of opinions from several physicians who conducted

11 examinations in connection with Plaintiff’s Workers’ Compensation benefits claim. For example,

12 Dr. Mark Manoso wrote that Plaintiff had a history of hip pain, spine strain, and lower back pain.

13 AR 439-440. He opined Plaintiff was “totally and permanently disabled.” AR 443. Dr. Richard

14 Johnson, Plaintiff’s treating physician familiar with his medical history, opined Plaintiff is

15 “totally and permanently disabled from working on a reasonably continuous basis.” AR 448.

16          The ALJ discussed the doctors’ opinions given in connection with Plaintiff’s Workers’

17 Compensation benefits claim (“WC opinions”) and gave them little weight, saying:

18          (1) In considering these reports and weighing the opinions contained therein, the
            undersigned notes that the standards for determining disability in Workers’
19          Compensation cases are completely different that [sic] the standards used in Social
            Security cases. (2) The undersigned also points out that the medical opinions
20          offered in Workers’ Compensation cases fall within two extremes: favoring the
            individual who filed the claim or favoring the insurance company. With this in
21          mind, the undersigned has fully reviewed and considered the various physicians’
            reports, including findings and the determinations of disabled or not disabled. The
22          undersigned accords very little weight to the opinions regarding the claimant’s
            status as disabled or not disabled and whether he was able to return to his past work,
23          (3) as these opinions are in regards to an issue reserved to the Commissioner and
            therefore cannot be given any special weight, particularly because these opinions
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 3
 1          are based on Workers’ Compensation standards and not social security standards.
            (4) Additionally, the numerous opinions regarding the claimant being temporarily
 2          unable to return to work are irrelevant, as they are also on a decision reserved for
            the Commissioner and are not permanent, and therefore very little weight is given
 3          to these opinions as well.

 4 AR 23 (citations omitted) (numbering added).

 5          The ALJ provided four reasons for discounting the WC opinions. The Court finds the

 6 ALJ’s third reason, that these opinions infringe on an issue reserved to the Commissioner, is

 7 specific and legitimate. “A statement by a medical source that you are ‘disabled’ or ‘unable to

 8 work’” is “an opinion on issues reserved to the Commissioner,” is “not [a] medical opinion[],”

 9 and is not due “any special significance” regardless of the source of the opinion. 20 C.F.R. §

10 404.1527(d). Here, Plaintiff only argues generally that the ALJ erred in his analysis of the

11 opinions given in connection with Plaintiff’s Workers’ Compensation claim, and therefore fails

12 to meet his burden. See Ludwig v. Astrue, 681 F.3d 1047, 1054 (9th Cir. 2012) (“The burden is

13 on the party claiming error to demonstrate not only the error, but also that it affected his

14 “substantial rights.”); Valentine v. Commissioner of Social Sec. Admin., 574 F.3d 685, 692, n. 2

15 (9th Cir. 2009) (rejecting “any invitation to find that the ALJ failed to account for [the

16 claimant’s] injuries in some unspecified way” when the claimant failed to detail what limitations

17 followed from the evidence beyond those already listed in the RFC). Plaintiff specifically

18 mentions Drs. Manoso and Johnson, both of whom explicitly opined to Plaintiff’s disability

19 status, which is an issue exclusively reserved to the Commissioner. See 20 C.F.R. § 404.1527(d).

20 Accordingly, because the doctors Plaintiff identified in his briefing opined on an issue reserved

21 to the Commissioner, the ALJ provided a specific and legitimate reason for discounting the WC

22 opinions.

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 4
 1           While the ALJ provided other reasons to discount the WC opinions, the Court declines to

 2 consider whether these remaining reasons contained error, as any error would be harmless

 3 because the ALJ gave a clear and convincing reason to discount the opinions. See AR 23;

 4 Presley-Carrillo v. Berryhill, 692 Fed.Appx. 941, 944-45 (9th Cir. 2017) (citing Carmickle, 533

 5 F.3d at 1162) (noting that although an ALJ erred with regard to one reason he gave to discount a

 6 medical opinion, “this error was harmless because the ALJ gave a reason supported by the

 7 record” to discount the opinion). Accordingly, the Court finds the ALJ properly discounted the

 8 WC opinions.

 9           II.        Whether the ALJ provided specific, clear, and convincing reasons for
                        discounting Plaintiff’s testimony.
10
             Plaintiff asserts the ALJ erred in his assessment of Plaintiff’s testimony. Dkt. 12, pp. 8-
11
     11.
12
             To reject a claimant’s subjective complaints, the ALJ must provide “specific, cogent
13
     reasons for the disbelief.” Lester, 81 F.3d at 834 (citation omitted). The ALJ “must identify what
14
     testimony is not credible and what evidence undermines the claimant’s complaints.” Id.; Dodrill
15
     v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). Unless affirmative evidence shows the claimant is
16
     malingering, the ALJ’s reasons for rejecting the claimant’s testimony must be “clear and
17
     convincing.” Lester, 81 F.2d at 834. Questions of credibility are solely within the control of the
18
     ALJ. Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982). The Court should not “second-
19
     guess” this credibility determination. Allen v. Heckler, 749 F.2d 577, 580 (9th Cir. 1984). In
20
     addition, the Court may not reverse a credibility determination where that determination is based
21
     on contradictory or ambiguous evidence. Id. at 579. 1 At the hearing Plaintiff testified he had pain
22

23
             1
                 On March 28, 2016, the Social Security Administration changed the way it analyzes a claimant’s
24 subjective symptom testimony. See SSR 16-3p, 2016 WL 1119029 (Mar. 16, 2016); 2016 WL 1237954 (Mar. 24,
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 5
 1 due to a workplace accident and to a car crash in 1975. AR 42. Plaintiff testified he was unable

 2 to lift anything and that he could not sit for more than an hour and a half. AR 43. He testified that

 3 due to his impairments, he experienced arthritis and had difficulty standing, walking, and

 4 climbing stairs. AR 43-45. He further testified he intermittently lived in Mexico because the

 5 warm weather helped his pain. AR 49. Plaintiff stated he had lumbosacral spondylosis,

 6 depression, and memory issues. AR 166.

 7            After outlining the medical evidence contained in the record, the ALJ discounted

 8 Plaintiff’s testimony because it was inconsistent with his activities of daily living:

 9             Despite these allegations, in a Function Report the claimant stated he generally
              addressed his personal care needs with minor difficulties, drove, shopped in stores,
10            and spent time with others. Additionally, the claimant testified that sometime around
              2004 or 2005, he and his wife moved to Mexico to live in a condo for six months out
11            of the year, and returned to live in the United States for the other six months, and did
              that on a continuing basis. He further stated that when he lived in Mexico, he would
12            help other Americans and Canadians find homes and rentals, would provide
              information for recreation, and would take others on fishing trips. Here, the claimant
13            has described daily activities that are inconsistent with the claimant’s allegations of
              disabling symptoms and limitations.
14
   AR 19-20 (citations omitted).
15       The ALJ also found Plaintiff’s “medically determinable impairments could reasonably be

16 expected to cause the alleged symptoms; however, the claimant’s statements concerning the

17 intensity, persistence and limiting effects of these symptoms are not entirely consistent with the

18 medical evidence and other evidence in the record.” AR 20.

19            Courts have repeatedly stated that “a person's ability to engage in personal activities …

20 does not constitute substantial evidence that he or she has the functional capacity to engage in

21

22
     2016). The term “credibility” is no longer used. 2016 WL 1119029, at *1. Further, symptom evaluation is no longer
     an examination of a claimant’s character. See id. at *10 (“adjudicators will not assess an individual’s overall
23   character or truthfulness”). However, the applicable Ninth Circuit case law still refers to the term “credibility.” See
     Trevizo v. Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017) (noting SSR 16-3p is consistent with existing Ninth
24   Circuit precedent). Thus, the Court will use “credibility” and “subjective symptom testimony” interchangeably.

     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 6
 1 substantial gainful activity.” Kelley v. Callahan, 133 F.3d 583, 589 (8th Cir. 1998); See

 2 O'Connor v. Sullivan, 938 F.2d 70, 73 (7th Cir.1991) (“The conditions of work are not

 3 identical to those of home life.”). Here, Plaintiff’s ability to address his personal care needs

 4 with minor difficulties, drive, shop in stores, spend time with others, travel to Mexico, help

 5 people find homes and rentals, provide information for recreation, and go on fishing trips does

 6 not necessarily show he could “perform an eight-hour workday, five days per week, or an

 7 equivalent work schedule.” See Social Security Ruling (“SSR”) 96-8p, 1996 WL 374184, at

 8 *1. Moreover, the ALJ failed to explain how Plaintiff’s ability to do said activities shows he

 9 could sustain a full-time work schedule. See Mulanax v. Comm’r of Soc. Sec. Admin., 293 Fed.

10 Appx. 522, 523 (9th Cir. 2008) (citing SSR 96-8p) (“Generally, in order to be eligible for

11 disability benefits under the Social Security Act, the person must be unable to sustain full-time

12 work – eight hours per day, five days per week.”). In addition, disability claimants “should not

13 be penalized for attempting to lead normal lives in the face of their limitations.” Reddick, 157

14 F.3d at 722.

15          The ALJ also discounted Plaintiff’s testimony because his statements were unsupported

16 by the objective evidence. See Dkt. 12, p. 13. As this is the sole remaining reason and because a

17 claimant’s testimony may not be rejected solely on the basis that it is unsupported by the

18 objective evidence, the Court need not determine if this reason is proper and finds the ALJ has

19 not provided legally sufficient reasons for discounting Plaintiff’s testimony. See Orteza v.

20 Shalala, 50 F.3d 748, 749-50 (9th Cir. 1995) (quoting Bunnell v. Sullivan, 947 F.2d 341, 346-47

21 (9th Cir. 1991) (en banc)) (a claimant’s pain testimony may not be rejected “solely because the

22 degree of pain alleged is not supported by objective medical evidence.”; see also Rollins v.

23 Massanari, 261 F.3d 853, 856 (9th Cir. 2001); Fair v. Bowen, 885 F.2d 597, 601 (9th Cir. 1989);

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 7
 1 see also Byrnes v. Shalala, 60 F.3d 639, 641-42 (9th Cir. 1995) (the same is true with respect to a

 2 claimant’s other subjective complaints).

 3          For the above stated reasons, the Court finds the ALJ failed to provide specific, clear, and

 4 convincing reasons for discounting Plaintiff’s testimony. Accordingly, the ALJ erred.

 5          “[H]armless error principles apply in the Social Security context.” Molina v. Astrue, 674

 6 F.3d 1104, 1115 (9th Cir. 2012). An error is harmless, however, only if it is not prejudicial to the

 7 claimant or “inconsequential” to the ALJ’s “ultimate nondisability determination.” Stout v.

 8 Commissioner, Social Security Admin., 454 F.3d 1050, 1055 (9th Cir. 2006); see Molina, 674

 9 F.3d at 1115. The determination as to whether an error is harmless requires a “case-specific

10 application of judgment” by the reviewing court, based on an examination of the record made

11 “‘without regard to errors’ that do not affect the parties’ ‘substantial rights.’” Molina, 674 F.3d at

12 1118-1119 (quoting Shinseki v. Sanders, 556 U.S. 396, 407 (2009)).

13          Plaintiff testified to greater limitations than the limitations included in the RFC. For

14 example, he testified he could not sit for more than an hour and a half and had difficulty

15 standing, walking, lifting, and climbing stairs. AR 43-45. In contrast, the RFC only limited

16 Plaintiff to light work with no concentrated exposure to extreme cold or vibration, with no other

17 limitations. AR 19. Had the ALJ properly considered Plaintiff’s testimony, he may have included

18 additional limitations in the RFC and in the hypothetical questions posed to the vocational expert

19 (“VE”). As the ultimate disability determination may have changed, the ALJ’s error is not

20 harmless and requires reversal. Accordingly, the ALJ is directed to reassess Plaintiff’s testimony

21 on remand.

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 8
 1          III.   Whether the ALJ properly determined Plaintiff’s RFC.

 2          Plaintiff asserts the ALJ erred in assessing his RFC and finding him not disabled at Step

 3 5 of the sequential evaluation process because the RFC and hypothetical questions to the VE

 4 did not contain all Plaintiff’s functional limitations. Dkt. 12, pp. 11-13. The Court concludes

 5 the ALJ committed harmful error when he failed to properly consider Plaintiff’s testimony and

 6 is directed to re-evaluate it on remand. See Section I, supra. The ALJ must therefore reassess

 7 the RFC on remand. Valentine, 574 F.3d at 690 (“an RFC that fails to take into account a

 8 claimant’s limitations is defective”). As the ALJ must reassess Plaintiff’s RFC on remand, he

 9 must also re-evaluate the findings at Step 5 to determine if there are jobs existing in significant

10 numbers in the national economy Plaintiff can perform in light of the RFC. See Watson v.

11 Astrue, 2010 WL 4269545, *5 (C.D. Cal. Oct. 22, 2010) (finding the ALJ’s RFC determination

12 and hypothetical questions posed to the VE defective when the ALJ did not properly consider a

13 doctor’s findings).

14          IV.    Whether an award of benefits is warranted.

15          Plaintiff requests this matter be remanded with a direction to award benefits. Dkt. 12, p.

16 14. The Court may remand a case “either for additional evidence and findings or to award

17 benefits.” Smolen v. Chater, 80 F.3d 1273, 1292 (9th Cir. 1996). Generally, when the Court

18 reverses an ALJ’s decision, “the proper course, except in rare circumstances, is to remand to the

19 agency for additional investigation or explanation.” Benecke v. Barnhart, 379 F.3d 587, 595 (9th

20 Cir. 2004) (citations omitted). However, the Ninth Circuit created a “test for determining when

21 evidence should be credited and an immediate award of benefits directed[.]” Harman v. Apfel,

22 211 F.3d 1172, 1178 (9th Cir. 2000). Specifically, benefits should be awarded where:

23          (1) the ALJ has failed to provide legally sufficient reasons for rejecting [the
            claimant’s] evidence, (2) there are no outstanding issues that must be resolved
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 9
 1          before a determination of disability can be made, and (3) it is clear from the record
            that the ALJ would be required to find the claimant disabled were such evidence
 2          credited.

 3 Smolen, 80 F.3d 1273 at 1292; McCartey v. Massanari, 298 F.3d 1072, 1076-77 (9th Cir. 2002).

 4          The Court has determined, on remand, the ALJ must re-evaluate Plaintiff’s subjective

 5 symptom testimony on remand. Therefore, there are outstanding issues which must be resolved

 6 and remand for further administrative proceedings is appropriate.

 7                                            CONCLUSION

 8          Based on the foregoing reasons, the Court hereby finds the ALJ improperly concluded

 9 Plaintiff was not disabled. Accordingly, Defendant’s decision to deny benefits is reversed and

10 this matter is remanded for further administrative proceedings in accordance with the findings

11 contained herein.

12          Dated this 27th day of March, 2020.

13

14                                                        A
                                                          David W. Christel
15
                                                          United States Magistrate Judge
16

17

18

19

20

21

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 10
